Citation Nr: 0606825	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-40 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from January 1990 to September 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in August 2004, 
a statement of the case was issued in October 2004, and a 
substantive appeal was received in November 2004.  The 
veteran testified at a personal hearing at the RO in March 
2005.


FINDINGS OF FACT

1.  Asthma was not noted on entrance examination.

2.  Asthma was manifested during the veteran's active duty 
service.

3.  The evidence clearly and unmistakably demonstrates that 
the veteran's asthma preexisted service.

4.  The evidence does not clearly and unmistakably 
demonstrate that the veteran's asthma did not increase in 
severity during service.


CONCLUSIONS OF LAW

1.  The presumption of soundness has not been rebutted.  38 
U.S.C.A. § 1132 (West 2002); VAOPGCPREC 3-03 (July 16, 2003).



2.  Asthma was incurred in the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet.App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of entitlement to service 
connection for asthma, no further discussion of VCAA is 
necessary at this point.


Analysis

The issue on appeal involves a claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

The law further provides that the burden to show no 
aggravation of a pre-existing disease or disorder during 
service is an onerous one that lies with the government.  See 
Cotant v. Principi, 17 Vet.App. 116, 131 (2003); Kinnaman v. 
Principi, 4 Vet.App. 20, 27 (1993).  Importantly, the VA 
Office of the General Counsel determined that VA must show by 
clear and unmistakable evidence that there is a pre-existing 
disease or disorder and that it was not aggravated during 
service.  See VAOPGCPREC 3-03 (July 16, 2003).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  Id.  The Board 
must follow the precedent opinions of the General Counsel.  
38 U.S.C.A. § 7104(c).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service- connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.  

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation. See Jensen 
v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If 
the presumption of aggravation under section 1153 
arises, the burden shifts to the government to show 
a lack of aggravation by establishing "that the 
increase in disability is due to the natural 
progress of the disease." 38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

The veteran is presumed under the law to have been in sound 
condition when he entered active duty in January 1990.  The 
veteran's enlistment examination in April 1989 evaluated the 
veteran's lungs, chest, nose, sinuses and throat to be 
clinically normal.  No disabilities or abnormalities were 
noted, to include asthma.  In January 1990, as the veteran's 
period of active service began, he signed a statement 
confirming that he had no illnesses at the time and that his 
health had not changed since his previous army physical.  
Thus, the veteran's asthma was not "noted" on entrance.  

However, the Board also finds that there is clear and 
unmistakable evidence that the veteran's asthma preexisted 
service.  Eight days following entrance, the veteran was seen 
for complaints of asthma and reported that he had been 
experiencing symptoms for one week.  During this January 1990 
consultation and treatment, the veteran himself stated that 
he 'may have asthma,' and reported using an over the counter 
inhaler for his shortness of breath.  The veteran also 
reported that a previous episode of the symptoms occurred one 
month earlier, several weeks prior to the beginning of active 
service.  In June 1990, while being treated for another 
episode of asthma, the veteran described his problem as 'long 
standing.'  In July 1990 the veteran stated that he had 
asthma all of his life and his condition was noted by a 
physician as having existed prior to service.  Another 
physician noted that the condition was one that existed prior 
to service in August 1990 and such a note was repeated again 
in an October 1990 examination report and two November 1990 
reports.  These medical reports also record the veteran's 
repeated explanation that his asthma existed his entire life 
and that his recruiter dissuaded him from reporting his 
asthma during his entrance physical evaluations.  Finally, a 
November 1990 report indicates that the veteran's parents 
were contacted and provided information that the veteran was 
hospitalized several times in childhood for his asthma.  

These records show the veteran's repeated admission of a pre-
service history of asthma during the course of inservice 
medical treatment.  These admissions, in addition to the 
corroborating information obtained from the veteran's parents 
and the repeated findings of the examining physicians 
constitute clear and unmistakable 
evidence that his asthma preexisted service.  Doran v. Brown, 
6 Vet.App. 283, 286 (1994).

However, as set forth in VAOPGCPREC 3-2003, in order to rebut 
the presumption of soundness there must also be clear and 
unmistakable evidence that the disorder was not aggravated 
during service.  The Board notes that although the veteran 
declined to report his asthma history during his entrance 
examination, it is nevertheless significant that the examiner 
did not detect any defects pertinent to the veteran's 
breathing or airways upon physical examination.  This 
suggests that the veteran's asthma symptoms were under 
control and not apparent enough to be detected by a trained 
medical professional at the time of the April 1989 
examination.  During his March 2005 hearing, the veteran 
testified that he was active in athletic competition prior to 
service and that he was not limited by any symptoms at that 
time.  The service medical records reveal that the veteran, 
in January of 1990, complained that he experienced asthma 
symptoms throughout his first week of active service and was 
compelled to seek medical care.  At that time, the veteran 
reported that one of his two previous asthma attacks had 
resolved on its own and the other resolved within 15 seconds 
of his using an over-the-counter inhaler.

The veteran recovered without complications and the next 
record of the veteran seeking treatment for asthma is in June 
1990.  In this consultation the veteran reported having used 
an inhaler for ten years and that he usually found that the 
use of the inhaler relieved his symptoms.  The veteran 
explained that because of the effectiveness of his inhaler he 
had been managing his symptoms and had not required visits to 
sick hall in the prior months.  The report indicates that the 
veteran had, up to that time, been able to routinely control 
his symptoms with non-prescription primatine mist and 
Dimetapp tablets.

In July 1990 the veteran again complained of asthma and was 
treated during at least four days of the last week of the 
month.  In the first two days the veteran was held overnight, 
was treated extensively with different medications and an IV, 
but there was no significant improvement in his condition.  
Over the next few days the veteran reported that his symptoms 
had been significant for at least a week prior to his 
receiving treatment.  The veteran was feeling better by the 
end of the week and benefitted from a newly prescribed 
inhalant and medicine, but he was not entirely well enough to 
resume vigorous running.  Within a week, the veteran reported 
another asthma attack and again required medical care.  In 
the early August 1990 treatment report, the veteran described 
that his breathing difficulties had not improved more than 
becoming 'a little better' during the three weeks since his 
mid-July asthma attack.  Another medical report from later in 
August reflects that the veteran still was suffering from 
serious asthma symptoms and was unable to recover even with 
the intensified medicine regiment and treatment.

The service records reflect that by the end of October the 
veteran was still struggling to effectively relieve his 
symptoms and that the veteran had difficulty tolerating some 
of the new medications that had been prescribed.  As a 
November 1990 medical report notes, the veteran recovered 
from his January 1990 asthma attack well enough to complete 
the rigors of basic combat training for months, but by 
November the veteran's symptoms no longer responded to his 
inhaler and prevented him from performing any running 
activities.  He reportedly had been suffering asthma attacks 
in the field even with his intensified medication and 
treatment regiment.  All of the veteran's subsequent service 
examinations note his asthma condition up until his September 
1991 discharge.  The veteran claims that he was discharged 
from service due to his limitations resulting from asthma, 
and his certificate of discharge and the available service 
medical records are consistent with this account.  This shows 
a progression of the veteran's asthma attacks becoming more 
frequent, limiting and resistant to treatment and provides a 
contemporary and credible indication that the veteran's 
disabling symptoms increased in severity during his time in 
service.

Although the record reflects that the veteran experienced an 
increase in the severity of his symptoms during the time he 
spent in service, this does not necessarily demonstrate 
permanent aggravation of the asthma disability.  A flare-up 
of symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Hunt v. Derwinski, 1 Vet.App. 292, 296-7 (1991).  In this 
case, the medical evidence of record is devoid of a showing 
of any post-service complaints or treatment for asthma until 
September 2004, 13 years after discharge from service.  The 
Court has held that the absence of evidence of complaint or 
treatment for the claimed disorder for many years following 
service is clear and unmistakable evidence that the disorder 
was not aggravated by service.  See Maxson v. West, 12 
Vet.App. 453 (1999), aff'd 230 F.3d 1330 (Fed.Cir. 2000); see 
also Mense v. Derwinski, 1 Vet.App. 354, 356 (1991) (the 
absence of any medical records of a diagnosis or treatment 
for many years after service is probative evidence against 
the claim).  

Although this gap in recorded treatment is probative and 
material to the question of permanent aggravation of the 
veteran's asthma, the September 2004 VA examination report 
must also be considered in evaluating the evidence relevant 
to this issue.  The VA examiner's report not only confirms 
that the veteran still suffers from asthma, but indicates 
that the veteran's symptoms and diagnosis are currently the 
same as those described in the November 1990 service medical 
reports.  This suggests that the severity of the veteran's 
current asthma has not significantly diminished from the time 
in service during which he became unable to continue the 
rigors of his required physical activity.  Furthermore, the 
report reflects that the veteran described that his symptoms 
have limited his physical activity ever since service and 
that he has not sought post-service medical care because of 
financial considerations.  The VA examiner does not note any 
reason to doubt the veteran's account nor does the report 
make any suggestion that the current severity of the 
veteran's asthma is temporary or acute.  As this professional 
medical opinion was formed after a physical examination and 
review of the veteran's service medical records, it must be 
accorded significant probative weight.

Finally, the Board acknowledges that a December 1990 service 
medical report contains a physician's opinion that the 
veteran's asthma was not aggravated by service.  However, the 
Board is of the opinion that this bare conclusion, absent any 
explanation of the increasing severity of the veteran's 
disability reflected in the reports of other Army physicians 
and without an indication that the veteran's medical history 
was carefully reviewed, does not constitute clear and 
unmistakable evidence that the veteran's asthma was not 
aggravated by service.

With consideration of the probative value of the evidence, 
the Board finds that the aggregate state of the record does 
not clearly and unmistakably show that the veteran's asthma 
was not aggravated by service.  Thus, the presumption of 
sound condition on entering service has not been successfully 
rebutted.

The record clearly indicates that the veteran was diagnosed 
with asthma during service and is currently diagnosed with 
asthma.  Considering these diagnoses and the veteran's report 
of continuous symptoms since discharge which have been 
medically diagnosed as asthma, the Board finds that the 
evidence is at least in a state of equipoise with regard to 
the claim of service connection.  Consequently, in resolving 
all doubt in favor of the veteran, the claim must be granted.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet.App. 49, 55 (1990).


ORDER

Entitlement to service connection for asthma is warranted.  
The appeal is granted subject to the laws and regulations 
governing the payment of monetary benefits.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


